Exhibit 10.1



































PACER INTERNATIONAL, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
 
EFFECTIVE APRIL 16, 2013



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS





PACER INTERNATIONAL, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Table of Contents




 
 
 
Page
Article 1
 
 
 
 
Definitions
 
1
 
1.1
Account
1
 
1.2
Administrator or Plan Administrator
1
 
1.3
Board
1
 
1.4
Code
1
 
1.5
Covered Compensation
1
 
1.6
Deferrals
1
 
1.7
Deferral Election
2
 
1.8
Discretionary Contribution
2
 
1.9
Effective Date
2
 
1.10
Eligible Employee
2
 
1.11
Employee
2
 
1.12
Investment Fund
2
 
1.13
Participant
2
 
1.14
Payment Event
2
 
1.15
Plan Sponsor
2
 
1.16
Plan Year
2
 
1.17
Section 409A
2
 
1.18
Separation from Service
3
 
1.19
Specified Employee
3
Article 2
 
 
 
 
Participation
 
3
 
2.1
Commencement of Participation
3
 
2.2
Loss of Eligible Employee Status
3
Article 3
 
 
 
 
Contributions
 
3
 
3.1
Deferral Elections - General
3
 
3.2
Time of Election
4
 
3.3
Deferral and Distribution Elections
4
 
3.4
Additional Requirements
4
 
3.5
Discretionary Contributions
5
 
 
 
 
Article 4
 
 
 
 
Vesting
 
5
 
4.1
Vesting of Accounts
5


 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Article 5
 
 
 
 
Accounts
 
5
 
5.1
Accounts
5
 
5.2
Investment Funds, Gains and Losses
5
Article 6
 
 
 
 
Distributions
 
6
 
6.1
Distributions
6
 
6.2
Payment Events
6
 
6.3
Timing of Payments
7
 
6.4
Form of Payment
7
 
6.5
Medium of Payment
7
 
6.6
Substantially Equal Annual Installments
7
 
6.7
Distributions upon Death
8
 
6.8
Changes to Distribution Elections
8
 
6.9
Acceleration or Delay in Payments
8
 
6.10
Unforeseeable Emergency
8
 
6.11
Domestic Relations Orders
9
 
6.12
Minimum Distribution
9
 
 
 
 
Article 7
 
 
 
 
Reserved
 
9
 
7.1
Intentionally Omitted
9
Article 8
 
 
 
 
Funding
 
9
 
8.1
Prohibition Against Funding
9
 
8.2
Deposits in Trust
9
Article 9
 
 
 
 
General Provisions
 
10
 
9.1
Administrator
10
 
9.2
No Assignment of Benefits of Payments
10
 
9.3
Incompetence
11
 
9.4
Expenses
11
 
9.5
Insolvency
11
 
9.6
Amendment or Modification
11
 
9.7
Plan Suspension
11
 
9.8
Plan Termination
11
 
9.9
Plan Termination due to a Change-in-Control
12
 
9.10
Construction
12
 
9.11
Governing Law
12
 
9.12
Severability
12
 
9.13
Headings
12
 
9.14
Terms
12





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
9.15
Effect of Plan on Plan Sponsor and Participants
13
 
9.16
Plan Creates No Guaranty of Continued Employment
13
 
9.17
Illegality or Invalidity of Any Plan Provision
13
 
9.18
Effect of Payment of Plan Benefits
13
 
9.19
Effect of Plan Titles and Headings
13
 
9.20
Tax Effect and No Guarantee of Investment Returns
13
 
9.21
Claims and Appeals
13







--------------------------------------------------------------------------------

 

PACER INTERNATIONAL, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


Pacer International, Inc. (“Pacer” or the “Plan Sponsor”) hereby establishes the
Pacer International, Inc. Non-Qualified Deferred Compensation Plan (the “Plan”).
The primary purpose of the Plan is to provide a program of deferred compensation
for a select group of management or highly compensated employees who meet the
participation requirements set forth herein. As such, the Plan is intended to be
a “top hat” plan, which is unfunded for purposes of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and to be exempt
from any ERISA provision that is deemed inapplicable to an unfunded plan. This
Plan is also intended to comply in form and operation with the requirements of
Code Section 409A and its corresponding regulations and shall be interpreted in
a manner consistent with such Code section and regulations.
 
Article 1
DEFINITIONS
1.1
Account

A hypothetical bookkeeping account established in the name of each Participant
and maintained by the Plan Sponsor to reflect the Participant's interests under
the Plan.


1.2
Administrator or Plan Administrator

The Plan Sponsor is the Plan Administrator. Applicable duties will be carried
out by an individual or committee appointed by the Board or other responsible
corporate officer as the agent for the Plan Sponsor.


1.3
Board

The Board of Directors of Pacer International, Inc.


1.4
Code

The Internal Revenue Code of 1986, as amended.


1.5
Covered Compensation

Covered Compensation means the compensation of an Eligible Employee that is
determined by the Plan Sponsor to be eligible to be deferred for a Plan Year
pursuant to a Deferral Election, which may be base salary, annual bonus and
eligible long term incentive compensation. Covered Compensation shall exclude
fringe benefits and amounts contributed to a 401(k) plan and to any welfare
benefit plans through a reduction in compensation which are not included in
gross income for the taxable year in which such amounts are contributed.


1.6
Deferrals

The portion of a Participant’s Covered Compensation that has been deferred in
accordance with the Plan and the Participant’s Deferral Election as provided in
Section 3.1 hereof.



1



--------------------------------------------------------------------------------

 

1.7
Deferral Election

The separate agreement, submitted to the Administrator, by which an Eligible
Employee agrees to participate in the Plan and make Deferrals thereto for a Plan
Year. The Deferral Election must be made in the form determined by the
Administrator, which may include electronic or online submission.


1.8
Discretionary Contribution

The amount the Plan Sponsor credits to a Participant’s Account under the Plan on
behalf of a Participant, pursuant to Section 3.5 of the Plan, and not under a
Deferral Election.


1.9
Effective Date

April 16, 2013.


1.10
Eligible Employee

Any highly compensated or senior officer employee on active status on the Plan
Sponsor’s payroll who has been selected by the Administrator, in its sole
discretion, to make a Deferral Election or to receive a Discretionary
Contribution.


1.11
Employee

Any individual who is employed by or providing services to the Plan Sponsor. The
term also means "service provider" as used in Treas. Reg. section 1.409A-1(f).


1.12
Investment Fund

Each investment option established by the Administrator, which serves as a means
to measure value, increases or decreases with respect to a Participant’s
Accounts.


1.13
Participant

An Eligible Employee who is a Participant as provided in Article 2.


1.14
Payment Event

The events set forth in Article 6.


1.15
Plan Sponsor

Pacer International, Inc.


1.16
Plan Year

Calendar year.


1.17
Section 409A


2



--------------------------------------------------------------------------------

 

Section 409A of the Internal Revenue Code of 1986 and the applicable regulations
and other guidance thereunder.


1.18
Separation from Service

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Section 409A, which currently requires, in general terms, that
a Participant shall incur a Separation from Service upon his or her cessation of
employment with the Plan Sponsor or, if sooner, upon the reduction in his or her
level of services to an amount equal or less than 20% of his or her average
level of bona fide services provided to the Plan Sponsor and its affiliates
during the preceding 36 months.


1.19
Specified Employee

A key employee (as defined in Code section 416(i) without regard to Code section
416(i)(5)) of the Plan Sponsor (if such Plan Sponsor is publicly traded on an
established securities market or otherwise). An employee is a key employee if
the employee meets the requirements of Code section 416(i)(1)(A)(i), (ii) or
(iii) (applied in accordance with the regulations thereunder and disregarding
Code section 416(i)(5)) at any time during the 12-month period ending on
December 31. The application of rules regarding a "Specified Employee" to
spinoffs and mergers and nonresident alien employees shall be determined
pursuant to applicable Internal Revenue Service guidance.


ARTICLE 2    
PARTICIPATION
2.1
Commencement of Participation

Each Eligible Employee shall become a Participant as of the date on which his or
her Deferral Election or Discretionary Contribution first becomes effective.


2.2
Loss of Eligible Employee Status

A Participant who is no longer an Eligible Employee shall not be permitted to
submit a Deferral Election and all Deferrals for such Participant shall cease as
of the end of the Plan Year in which such Participant is determined to no longer
be an Eligible Employee. Amounts credited to the Account of a Participant who is
no longer an Eligible Employee shall continue to be held pursuant to the terms
of the Plan and shall be distributed as provided in Article 6.
 
ARTICLE 3    
CONTRIBUTIONS
3.1
Deferral Elections - General

The Administrator shall determine for each Plan Year, which portion of an
Eligible Employee’s Covered Compensation shall be eligible for deferral under
the Plan. An Eligible Employee shall make a new Deferral Election with respect
to each Plan Year.


A Participant’s Deferral Election for a Plan Year is irrevocable for that
applicable Plan Year; provided, however, that a Deferral Election for a Plan
Year may be canceled upon a Participant's death, Separation

3



--------------------------------------------------------------------------------

 

from Service or as required under Section 6.6 (Unforeseeable Emergency) of this
Plan. Such amounts deferred under the Plan shall not be made available to such
Participant, except as provided in Article 6.


3.2
Time of Election

A Deferral Election shall be void if it is not made in a timely manner as
follows:


(a)
A Deferral Election must be submitted to the Administrator before the beginning
of the calendar year during which the amount to be deferred will be earned. As
of December 31 of each calendar year, said Deferral Election is irrevocable for
the calendar year to which it relates. If determined by the Administrator, a
Deferral Election to defer performance-based compensation must be made by the
deadline established by the Administrator in accordance with Section 409A.

(b)
Notwithstanding the foregoing, in a year in which an Eligible Employee is first
eligible to participate, and provided that such Eligible Employee is not
eligible to participate in any other similar account balance arrangement subject
to Section 409A, such Deferral Election may be submitted within thirty (30) days
after the date on which the Eligible Employee is first eligible to participate,
and such Deferral Election shall apply to Covered Compensation to be paid for
services to be performed during the remainder of the calendar year after such
election is made.

3.3
Deferral and Distribution Elections

The Deferral Election must specify:
(a)
The amount or percentage of Covered Compensation to be deferred, subject to any
minimum and maximum amounts established by the Committee);

(b)
The Payment Event for distribution timing of the Participant's Account, subject
to the provisions of the Plan;

(c)
The form of payment for the Participant's Account (lump sum or annual
installments); and

(d)
The percentage or amount of the Participant's Account to be allocated to each
Investment Fund available under the Plan.

If the Participant fails to properly designate the time and schedule of a
distribution, the Participant’s Account shall be paid in a lump sum during the
seventh month following the Employee's Separation from Service.


3.4
Additional Requirements

The Deferral Election shall comply with the following additional requirements,
or as otherwise required by the Administrator in its sole discretion:


(a)
Deferrals may be made in whole percentages or stated dollar amounts with such
limitations, as determined by the Administrator.


4



--------------------------------------------------------------------------------

 

(b)
The maximum amount that may be deferred each Plan Year is one-hundred percent
(100%) of the Participant’s Covered Compensation.



3.5
Discretionary Contributions

In any Plan Year the Plan Sponsor may, but need not, make a Discretionary
Contribution to the Plan on behalf of a Participant in such amount as the Plan
Sponsor shall determine in its sole discretion. Discretionary Contributions need
not be uniform among Participants and may be conditioned on such terms and
conditions, including service or performance vesting, as determined by the
Administrator. The Plan Sponsor shall fix the timing and form of payment for the
Discretionary Contribution at the time such amount is credited to a
Participant’s Account.
 
ARTICLE 4    
VESTING
4.1
Vesting of Accounts

A Participant shall be one-hundred percent (100%) vested in his or her Account
attributable to Deferrals and any earnings or losses on the investment of such
Deferrals. Notwithstanding the foregoing, the vesting schedule for Discretionary
Contributions shall be established by the Administrator at the time such amount
is credited to the Participant’s Account.


ARTICLE 5    
ACCOUNTS
5.1
Accounts

The Administrator shall establish and maintain a bookkeeping account in the name
of each Participant. The Administrator may establish more than one Account or
sub-account on behalf of any Participant as deemed necessary by the
Administrator for administrative purposes. Each Participant’s Account shall be
credited with Deferrals (as specified in the Participant’s Deferral Election)
and Discretionary Contributions, if any, and the Participant’s allocable share
of any earnings or losses on the foregoing.


5.2
Investment Funds, Gains and Losses

(c)
It is the intention of the Plan Sponsor that the Plan be an unfunded "top hat
plan" for highly compensated and managerial employees within the meaning of
Title I of ERISA. All assets that are invested according to the Participant
Accounts shall remain, until distributed to Participants (or Participant’s
estate) in accordance with the terms of the Plan, assets of the Plan Sponsor and
subject to its general creditors.

(d)
A Participant may designate one or more Investment Funds to serve as indices for
the investment performance of such Participant’s Account in multiples of one
percent (1%). The Investment Funds designated by the Participant may, in the
discretion of the Administrator, be selected from a menu of insurance contracts,
a Plan Sponsor Stock Fund, mutual funds and/or securities made available for
such purpose by the Administrator. The Investment Funds designated as investment
indices for purposes of this Section 5.2(b)


5



--------------------------------------------------------------------------------

 

shall serve only as indices for purposes of determining the amounts credited as
“gains” or “losses” with respect to a Participant’s Account. Each Participant’s
Account shall be adjusted to reflect the gain or loss such Account would
experience had the Account actually been invested in the specified Investment
Funds at the relevant times.
(e)
The Administrator shall adjust the amounts credited to each Participant’s
Account to reflect Deferrals, Discretionary Contributions, investment
experience, distributions and any other appropriate adjustments.  Such
adjustments shall be effective as soon as administratively feasible.

(f)
A Participant may change his or her selection of Investment Funds with respect
to his or her Account by filing a new election at such times and in accordance
with procedures established by the Administrator. An election shall be effective
as soon as administratively feasible following the date the change is submitted
on a form prescribed by the Administrator.

(g)
Notwithstanding the Participant’s ability to designate the Investment Fund in
which his or her Account shall be deemed invested, Participants’ Accounts shall
merely be bookkeeping entries on the Plan Sponsor’s books, and no Participant
shall obtain any property right or interest in any Investment Fund.

(h)
Notwithstanding the Administrator’s discretion to select the Investment Funds
from time to time, there shall be a minimum of three Investment Funds, which
shall be the following, or their equivalent fund: (1) an S&P 500 index fund or
similar U.S. large cap stock index; (2) a money market fund; (3) a short-term
bond index fund.

ARTICLE 6    
DISTRIBUTIONS
6.1
Distributions

(i)
In General. Each Participant shall designate in his or her Deferral Election the
timing of his or her distribution from the choices available under Section 6.2
hereof.

(j) 
Timing of Valuation. The value of a Participant's Account on the payment date
shall be determined by the Administrator using a valuation date that occurs
within thirty days of the payment date.

6.2
Payment Events

(a)
Unless otherwise specified in a Deferral Election, Payment of a Participant’s
Deferrals (and associated notional investment returns) that are covered by the
election shall be made (or commence, in the case of installments) upon the
earliest to occur of the following events (each a “Payment Event”):

(i)
the distribution date or dates specified in the Deferral Election; provided
that, the Participant must select from among the available dates designated by
the Administrator; and


6



--------------------------------------------------------------------------------

 

(ii)
the Participant’s Separation from Service, in up to ten annual installments.

(b)
If the Participant fails to properly designate the form or time of the
distribution, the Account shall be paid in a lump-sum payment following the
Participant’s Separation from Service, subject to Section 6.3.



(c)
Notwithstanding anything to the contrary in Sections 6.2 or 6.3, in the event of
the death of a Participant, full distribution of all remaining Account balances
shall be made to the Participant’s estate.



6.3
Timing of Payments

(a)
The distribution shall be made (or in the case of installment distribution, the
first installment shall be made) within 30 days following a Payment Event,
except that in the event of a distribution due to Separation from Service, any
distribution (or in the case of installment distribution, the first installment)
that constitutes “non-qualified deferred compensation” payable to a “specified
employee”, in each case as determined within the meaning of Section 409A, shall
be made during the seventh month following the Participant’s Separation from
Service.

6.4
Form of Payment.

(a)
Each Participant shall specify in his or her Deferral Election the form of
payment (lump sum or installments) for amounts in his or her Account that are
covered by the election; provided that, if the Participant elects to have
amounts paid in installments, the Participant must select from among the
permissible installment schedules selected by the Administrator and set forth in
the Deferral Election.

(b)
In the absence of a valid election with respect to form of payment, amounts will
be paid in a single lump sum.

(c)
Payments will be made to the Participant’s most recent address, or bank routing
instruction, on file with the Company.

6.5
Medium of Payment.

(a)
Any payment from a Participant's Account shall be made in cash.

6.6
Substantially Equal Annual Installments

(a)
If the Participant elects to receive installment payments upon a Payment Event,
the payment of each annual installment shall be made on the anniversary of the
date of the first installment payment, and the amount of the annual installment
shall be adjusted on such anniversary for credits or debits to the Participant's
account pursuant to Section 5.2 of the Plan. Such adjustment shall be made by
dividing the balance in the relevant Account or sub-account by the number of
annual installments remaining to be paid hereunder; provided that the last
annual installment due under the Plan shall be the entire amount credited to
such account on the date of payment.


7



--------------------------------------------------------------------------------

 

(b)
For purposes of the Plan pursuant to Code Section 409A and regulations
thereunder, each payment in a series of annual installments shall be considered
a separate payment.

(c)
At each installment, Distributions shall be made ratably from each Investment
Fund related to the Account (or sub-account) being distributed.

6.7
Distributions upon Death

Upon the death of a Participant (including death following commencement of
installment distributions), all amounts credited to his or her Account shall be
paid, as soon as administratively feasible, but in any event within 90 days,
following Participant’s date of death, to his or her estate.


6.8
Changes to Distribution Elections

A Participant will be permitted to elect to change the form or timing of the
distribution of the balance of his or her Account to the extent permitted and in
accordance with the requirements of Section 409A(a)(4)(C), which currently
include the requirement that (i) a re-deferral election may not take effect
until at least twelve (12) months after such election is filed with the Plan
Sponsor, (ii) an election to further defer a distribution (other than a
distribution upon death or an Unforeseeable Emergency) must result in the first
distribution subject to the election being made at least five (5) years after
the previously elected date of distribution, and (iii) any re-deferral election
affecting a distribution at a fixed date must be filed with the Plan Sponsor at
least twelve (12) months before the first scheduled payment under the previous
fixed date distribution election. Once an Account begins distribution, no such
changes to distributions shall be permitted.


6.9
Acceleration or Delay in Payments

To the extent permitted by Section 409A, and notwithstanding any provision of
the Plan to the contrary, the Administrator, in its sole discretion, may elect
to (i) accelerate the time or form of payment of a benefit owed to a Participant
hereunder in accordance with the terms and subject to the conditions of Treasury
Regulations Section 1.409A-3(j)(4), or (ii) delay the time of payment of a
benefit owed to a Participant hereunder in accordance with the terms and subject
to the conditions of Treasury Regulations Section 1.409A-2(b)(7).


6.10
Unforeseeable Emergency

The Administrator shall permit an early distribution of part or all of any
deferred amounts; provided, however, that such distribution shall be made only
if the Administrator, in its sole discretion, determines that the Participant
has experienced an Unforeseeable Emergency. An Unforeseeable Emergency is
defined as a severe financial hardship resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. If an Unforeseeable
Emergency is determined to exist, a distribution may not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Upon a distribution to a Participant
under this

8



--------------------------------------------------------------------------------

 

Section, the Participant’s Deferrals shall cease and no further Deferrals shall
be made for such Participant for the remainder of the Plan Year and for the
immediately succeeding Plan Year.


6.11
Domestic Relations Orders

The Administrator shall permit the acceleration of the time or schedule of a
payment under the Plan to an individual other than a Participant as may be
necessary to fulfill a domestic relations order (as defined in Code Section
414(p)(1)(B)).
 
6.12
Minimum Distribution

Notwithstanding any provision to the contrary, if the balance of a Participant’s
Account does not exceed $17,500 (or, if greater, the applicable dollar amount
under Code Section 402(g)(1)(B)) at the time of the earliest to occur of (1) a
Payment Event specified in the Deferral Election or (2) Separation from Service,
then the Participant shall be paid his or her Account as a single lump sum
within 30 days following such Payment Event or if sooner, during the seventh
month following Separation from Service. Such distribution shall result in the
termination and liquidation of the Participant’s entire interest in the Plan,
and all agreements, methods, programs or other arrangements with respect to
which deferrals of compensation are treated as having been deferred under a
single plan under the plan aggregation rules of Section 409A and regulations
thereunder.
  
ARTICLE 7    
RESERVED
7.1
Intentionally Omitted

ARTICLE 8    
FUNDING
8.1
Prohibition Against Funding

Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Plan Sponsor and the Participants, their
beneficiaries or any other person. Any such assets shall be and remain a part of
the general, unpledged, unrestricted assets of the Plan Sponsor, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes. Each
Participant shall be required to look to the provisions of this Plan and to the
Plan Sponsor itself for enforcement of any and all benefits due under this Plan,
and to the extent any such person acquires a right to receive payment under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Plan Sponsor.


8.2
Deposits in Trust

Notwithstanding Section 8.1, or any other provision of this Plan to the
contrary, the Plan Sponsor shall establish an irrevocable rabbi trust to assist
it in funding the Plan obligations with the intention of mirroring notional
investments selected by Participants. The Plan Sponsor shall make regular
contributions to the trust to align with total Account balances and the Plan
Sponsor’s obligations to Participants, and for further

9



--------------------------------------------------------------------------------

 

clarification, if at any time the trust balance is not sufficient to meet the
aggregate Account balances, the Company shall promptly make an additional
contribution to the trust so that the trust asset meets Plan Sponsor’s
obligations to Participants. Any such trust shall be in accordance with a trust
agreement which meets the requirements of Rev. Proc. 92-64 (describing a “rabbi
trust”), as it may be amended or supplemented in the future.


ARTICLE 9    
GENERAL PROVISIONS
9.1
Administrator

(d)
The Administrator is expressly empowered to limit the amount of Compensation
that may be deferred; to deposit amounts into the trust in accordance with
Section 8.2 hereof; to employ actuaries, accountants, counsel, and other persons
it deems necessary in connection with the administration of the Plan; to request
any information from the Plan Sponsor it deems necessary to determine whether
the Plan Sponsor would be considered insolvent or subject to a proceeding in
bankruptcy; and to take all other necessary and proper actions to fulfill its
duties as Administrator; and

(e)
The Administrator shall have the authority and sole discretion to interpret the
Plan, to administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument, Deferral Election or
agreement relating to the Plan and to determine all questions arising in the
administration, interpretation and application of the Plan; to exercise
discretion to make any and all other determinations which it determines to be
necessary or advisable for the administration of the Plan.

(f)
The Administrator shall not be liable for any actions by it hereunder, unless
due to its own negligence, willful misconduct or lack of good faith.

(g)
The Administrator (and each individual or committee member appointed to serve as
Administrator) shall be indemnified and held harmless by the Plan Sponsor from
and against all liability to which it may be subject by reason of any act or
omitted done in its capacity as Administrator in good faith in the
administration of the Plan and trust (if any), including all expenses reasonably
incurred in its defense in the event the Plan Sponsor fails to provide such
defense upon the request of the Administrator. The Administrator is relieved of
all responsibility in connection with its duties hereunder to the fullest extent
permitted by law, except for any liability arising from his or her own willful
malfeasance, gross negligence or reckless disregard of his or her duties.

9.2
No Assignment of Benefits of Payments

Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant, whether voluntary or
involuntary, and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber, attach or garnish the same shall not be valid, nor shall any
such benefit or payment be in any way liable for or subject to the debts,
contracts, liabilities, engagement or torts of any Participant, or any other
person entitled to such benefit or payment pursuant to the terms of this Plan,
except to such extent as may be required by law.

10



--------------------------------------------------------------------------------

 



9.3
Incompetence

If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another for his or her benefit without responsibility of
the Administrator or the Plan Sponsor to see to the application of such
payments. Any payment made pursuant to such power shall, as to such payment,
operate as a complete discharge of the Plan Sponsor.


9.4
Expenses

All expenses incurred in the administration of the Plan, other than customary
investment fund expenses, shall be paid by the Plan Sponsor.


9.5
Insolvency

Should the Plan Sponsor be considered insolvent, the Administrator shall cease
to make any payments to Participants or their beneficiaries and shall hold any
and all assets attributable to the Plan Sponsor for the benefit of the general
creditors of the Plan Sponsor.


9.6
Amendment or Modification

The Plan Sponsor may, at any time, in its sole discretion, amend or modify the
Plan in whole or in part, except that no such amendment or modification shall
have any retroactive effect to reduce any amounts allocated to a Participant’s
Accounts, and provided that such amendment or modification complies with Code
Section 409A and related regulations thereunder. Notwithstanding the foregoing,
no amendment that would adversely affect a Participant’s rights shall be
permitted to the following sections of the Plan: this Section 9.6 (amendment),
Section 8.2 (rabbi trust funding) or Section 5.2(f) (minimum Investment Funds),
without the written consent of such Participant.


9.7
Plan Suspension

The Plan Sponsor further reserves the right to suspend the Plan in whole or in
part, except that no such suspension shall have any retroactive effect to reduce
any amounts allocated to a Participant’s Accounts, and provided that the
distribution of the vested Participant Accounts shall not be accelerated but
shall be paid at such time and in such manner as determined under the terms of
the Plan immediately prior to suspension as if the Plan had not been suspended.


9.8
Plan Termination

The Plan Sponsor further reserves the right to terminate the Plan in whole or in
part, in the following manner, except that no such termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts,
and provided that any distribution in connection with such termination complies
with Code Section 409A and related regulations thereunder, which currently
provide:


(a)
The Plan Sponsor, in its sole discretion, may terminate the Plan and distribute
all vested Participants’ Accounts no earlier than twelve (12) calendar months
from the date of the Plan termination and no later than twenty-four (24)
calendar months from the date of the


11



--------------------------------------------------------------------------------

 

Plan termination, provided however that all other similar arrangements are also
terminated by the Plan Sponsor for any affected Participant and no other similar
arrangements are adopted by the Plan Sponsor for any affected Participant within
a three (3) year period from the date of termination; or
(b)
The Plan Sponsor may decide, in its sole discretion, to terminate the Plan in
the event of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court, provided that the Participants vested Account
balances are distributed to Participants and are included in the Participants’
gross income in the latest of: (i) the calendar year in which the termination
occurs; (ii) the calendar year in which the amounts deferred are no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which payment is administratively practicable.

9.9
Plan Termination due to a Change-in-Control

The Plan Sponsor may decide, in its discretion, to terminate the Plan in the
event of a change in the effective control of the Plan Sponsor, or a change in
the ownership of a substantial portion of the Plan Sponsor's assets (each, a
“Change-in-Control”) as determined under Section 409A of the Code) and
distribute all vested Participants’ Account balances no earlier than thirty (30)
days prior to the Change-in-Control and no later than twelve (12) months after
the effective date of the Change-in-Control, provided however that the Plan
Sponsor must terminate all other similar arrangements for any affected
Participant.
 
9.10
Construction

All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.


9.11
Governing Law

This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of Code Section 409A, and any other applicable federal
law, provided, however, that to the extent not preempted by federal law this
Plan shall be governed by, construed and administered under the laws of the
State of Ohio other than its laws respecting choice of law.


9.12
Severability

If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein.


9.13
Headings

The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.


9.14
Terms


12



--------------------------------------------------------------------------------

 

Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.


9.15
Effect of Plan on Plan Sponsor and Participants

The Plan shall be binding upon the Plan Sponsor, its assigns, and any successor
company which shall succeed to substantially all of its assets and business
through merger, acquisition or consolidation, and upon a Participant, his heirs,
executors and administrators.


9.16
Plan Creates No Guaranty of Continued Employment

The terms and conditions of the Plan shall not be deemed to constitute a
contract of employment between the Plan Sponsor and any Eligible Employee.
Nothing in this Plan shall of itself be deemed to give an Eligible Employee the
right to be retained in the service of the Plan Sponsor or to interfere with any
right of the Plan Sponsor to discipline or discharge the Eligible Employee at
any time.


9.17
Illegality or Invalidity of Any Plan Provision

In case any provisions of this Plan shall be found illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal and
invalid provision had never been included herein.


9.18
Effect of Payment of Plan Benefits

The payment of benefits under the Plan to a Participant or his or her estate
shall fully and completely discharge the Plan Sponsor, the Board, and the
Committee from all further obligations under this Plan with respect to a
Participant, and that Participant’s Deferral Elections, and any outstanding
Deferral Elections shall terminate upon such full payment of benefits.


9.19
Effect of Plan Titles and Headings

Titles and headings of the Articles and Sections of the Plan are included for
ease of reference only and are not to be used for the purpose of construing any
portion or provision of the Plan document.


9.20
Tax Effect and No Guarantee of Investment Returns

The Plan Sponsor does not represent or guarantee that any particular federal,
state or local income, payroll, personal property or other tax consequence will
result from participation in this Plan. A Participant should consult with
professional tax advisors to determine the tax consequences of his or her
participation. The Plan Sponsor also does not represent or guarantee investment
returns with respect to any predetermined investment options and shall not be
required to restore any loss which may result from such investment or lack of
investment.


9.21
Claims and Appeals

(a)
If the Administrator either in whole or in part should deny a claim for benefits
under the Plan, the Administrator shall furnish to the Participant or other
claimant a written notice of the decision within ninety (90) days after the
Administrator receives the claim. The


13



--------------------------------------------------------------------------------

 

notice will contain the specific reasons for the denial, reference to the Plan
provisions on which the decision is based, an explanation of any additional
material or information necessary for the claimant to perfect the claim, and a
statement of the Plan’s appeal procedure.
(b)
A Participant or other claimant may appeal any claim which has been denied by
making a written request to the Committee within sixty (60) days of receipt of
the written notice of denial of the claim. Such an appellant or his duly
authorized representative may review any relevant documents and submit to the
Administrator statements in support of the appeal. The Administrator will
provide written notice to such appellant of its decision on the appeal within
sixty (60) days after receipt of the written request for appeal. The notice will
provide specific references to the relevant Plan provisions on which the
decision is based.






14



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Plan Sponsor has caused this instrument to be executed
by its duly authorized officer, effective as of this 16th of April, 2013.




 
 
Pacer International, Inc.
By:
 
 
Name: Florian Kete
 
Title: Vice President, Human Resources








15

